           Case 1:20-cv-04939-RJS Document 2 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HENNISON CURRY,

                               Movant,
                                                                    20-CV-5039 (RJS)
                       -v-
                                                                ORDER OF DISMISSAL
 UNITED STATES OF AMERICA,

                               Respondent.

RICHARD J. SULLIVAN, United States Circuit Judge:

         Movant Hennison Curry, represented by the Federal Defenders of New York, filed a

motion under 28 U.S.C. § 2255 to vacate his December 23, 2015 conviction in United States v.

Mizell, ECF 1:14-CR-0212-09, 638 (S.D.N.Y. Dec. 23, 2015). That motion was assigned docket

number 20-CV-4939. But on June 24, 2020, a duplicate of the same motion was submitted to the

Court, and it was opened as a pro se case under docket case number 20-CV-5039. As no useful

purpose would be served by the litigation of this duplicative action, which was opened in error,

the Clerk of Court is directed to administratively close the action under docket number 20-CV-

5039, without prejudice to the action under case number 20-CV-4939.

         This order closes the case under docket number 20-CV-5039.

SO ORDERED.

Dated:    July 20, 2020
          New York, New York

                                                           RICHARD J. SULIVAN
                                                          United States Circuit Judge
                                                            Sitting by Designation
